UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 07237) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2010 Date of reporting period: September 1, 2009 August 31, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam International Capital Opportunities Fund Annual report 8 | 31 | 10 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 12 Terms and definitions 14 Trustee approval of management contract 15 Other information for shareholders 19 Financial statements 20 Federal tax information 52 Shareholder meeting results 53 About the Trustees 55 Officers 57 Message from the Trustees Dear Fellow Shareholder: More than two years have passed since the global financial crisis reached its peak in September 2008. Although conditions have improved since then, investors find themselves in uncertain territory again today. And while the economic recovery has been painfully slow, corporate America is showing signs of health. Companies have posted impressive earnings results this year and have taken advantage of low interest rates to gain more financial flexibility going forward. We believe Putnams risk-focused, active-management approach is well-suited for pursuing opportunities for shareholders in todays volatile investment environment. Compared with 2009s bull market, times like these require a greater degree of investment analysis and security-selection skill. In developments affecting oversight of your fund, Barbara M. Baumann has been elected to the Board of Trustees of the Putnam Funds, effective July 1, 2010. Ms. Baumann is president and owner of Cross Creek Energy Corporation of Denver, Colorado, a strategic consultant to domestic energy firms and direct investor in energy assets. We also want to thank Elizabeth T. Kennan, who has retired from the Board of Trustees, for her many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Targeting smaller international companies In international economies, as in the United States, small and midsize companies can offer attractive long-term investment potential. Such companies can seize new opportunities quickly or occupy profitable business niches. International markets may be particularly fertile ground compared with the United States, because relatively fewer research analysts cover smaller companies overseas. Putnam International Capital Opportunities Fund has invested in stocks of small and midsize international companies since late 1995. While investing in companies located in other countries involves risk, it may also give your money a chance to grow, even during a downturn in the U.S. economy. Thats because international economies generally follow a different business cycle than that of the United States. In foreign markets, interest rates are managed by institutions such as the European Central Bank or the Bank of Japan. Also, while foreign currencies such as the euro, the yen, and the pound fluctuate in value, your investment may benefit if these currencies strengthen against the U.S. dollar. With thousands of smaller-company securities around the world to choose from, the funds managers have access to the proprietary research and extensive capabilities of analysts in Putnams Global Equity Research group. Reflecting Putnams blend strategy, the portfolio can hold both value and growth stocks without a bias toward either style. This flexibility may help keep the fund diversified given the risks of changing market conditions. In addition to developed markets, including Europe, Japan, Australia, and Canada, the fund can invest in emerging markets, which may offer faster rates of economic growth despite greater risk of volatility and illiquid securities. In all their decisions, the portfolio managers are guided by Putnams risk controls, which call for regular review of fund holdings and the discipline to sell stocks when they reach what the managers consider their true worth. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund invests some or all of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations The use of derivatives involves special risks and may result in losses. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. In-depth analysis is key to successful stock selection. The funds portfolio managers seek stocks that are believed to be mispriced by the market. Once a stock is selected for the portfolio, it is regularly assessed by the managers to ensure that it continues to meet their criteria, including: Quality The managers look for high-quality companies, seeking characteristics such as solid management teams, sound business models , and strong balance sheets. Valuation The managers carefully consider how each stock is valued, seeking stocks whose valuations are attractive relative to the companys growth potential. Cash flow The managers examine each companys financials, particularly the amount of cash a company generates relative to the earnings that it reports, and target those believed to offer attractive and sustainable cash flow. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1012 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. To obtain the most recent month-end performance, visit putnam.com. 4 Interview with your funds portfolio manager Joe Joseph Joe, we saw a number of changes in direction across international markets during the past year. How did the fund perform? This was a fairly weak year for returns and relative performance, especially when compared with Putnam International Capital Opportunities Funds stronger long-term results on both fronts. Class A shares of the fund declined 1.43%, lagging the 4.18% return of the S&P Developed Ex-U.S. SmallCap Index and the 6.66% average result for Lipper International Small/Mid-Cap Core Funds. We had positioned the fund to reflect our confidence in the global economic recovery, and while the recovery has continued, a deceleration in the rate of growth, and signs of fear on the part of investors, interrupted the gains of equity markets. Of course, the fund focuses on small- and mid-cap stocks, which often are more sensitive to the economic cycle than large-cap stocks. We are maintaining this positioning, and we believe it will be rewarding once the markets can see past what we consider to be short-term issues. How did you position the fund for recovery? This strategy was reflected primarily in the sector weightings. We tend not to take large positions in individual securities, but we do gradually increase or decrease weightings in sectors relative to the benchmark when we find attractive valuations. At the start of the period, we expected that the global economy would return to a normal level of business activity over several quarters. We built overweight positions in the consumer discretionary sector to benefit from the return of consumer spending in the technology sector, which tends to rebound in both business and consumer spending when it no longer seems necessary to delay technology purchases, and in the basic materials sector, This comparison shows your funds performance in the context of broad market indexes for the 12months ended 8/31/10. See pages 4 and 1012 for additional fund performance information. Index descriptions can be found on page 14. 5 which generally benefits from stronger infrastructure spending. At the same time, we went to underweight positions in more defensive sectors, such as consumer staples and utilities, where revenues remain fairly stable in both recessions and expansions. What effect did these decisions have onperformance? Around March and April of this year, the recovery in equity markets peaked and began to subside for a couple of reasons. First, indicators in China, an important barometer of world economic activity, indicated deceleration. Second, with the turmoil surrounding Greeces financial problems, many countries including those without debt troubles turned away from public spending to stimulate economic growth and turned instead toward austerity to reassure bond markets. Although equity markets have risen since May, when members of the European Union agreed to a financial rescue package for Greece, market volatility has been high and investors in many regions appear to fear a relapse into recession. The fund, with overweight positions in economically sensitive sectors, has been at a disadvantage. In fact, most of the funds underperformance can be traced to our positioning in the basic materials sector, where the struggle between business fundamentals and investor sentiment has played out. Simply put, we favored producers of commodities, such as companies that mine copper, zinc, and coal, because their stocks are undervalued, in our view, while the market has favored gold-mining companies. Copper, zinc, and coal are in demand across developing markets while the supply of these materials has been constrained by a lack of new investments in mines and production facilities since the recession started in 2007. The imbalance of supply and demand is still reflected in commodity prices. We think that eventually stock prices will move in the same direction of Country allocations are shown as a percentage of the funds net assets. Weightings will vary over time. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. 6 commodity prices, and reward basic materials stocks. However, these stocks have lagged gold-mining stocks, which have been boosted by investors fears about sovereign debt risk and economic weakness. We did not position the fund in gold-mining stocks because we considered all of them to be overvalued. Gold prices have been at record levels, and there was no way that our valuation discipline would let us buy stocks that we believed were poised for disappointment. In the short term, however, these decisions have not helpedperformance. What investments did well for the fund? We can point to ANDRITZ , an engineering company based in Austria that makes customized factory systems for a number of industries, including paper, metals, and water, as a top contributor to the funds performance. Their global business is growing, and they added new contracts to serve clients in Turkey and Canada during the period. The stock outperformed the index, and it remains in theportfolio. Two stocks in the United Kingdom performed well for the fund. Shire , a pharmaceutical company that competes in global markets, benefited when a U.S. rival, Genzyme, encountered problems with the U.S. Food and Drug Administration involving some of its products. Shire continued to execute its business plan well and became more attractive to investors. Hargreaves Lansdown , an investment management and financial advisory business, also performed well. It is one of the few British fund managers that sells a portfolio wrap product, called Vantage, directly to individual investors through its fund supermarket. Hargreaves appreciated during the period and outperformed the benchmark This table shows the funds top 10 holdings and the percentage of the funds net assets that each represented as of 8/31/10. Short-term holdings are excluded. Holdings will vary over time. 7 index. Both Shire and Hargreaves remain portfolioholdings. What are examples of individual stocks that had a negative impact on performance? CEMEX , the Mexican cement company, was disappointing. This company was hurt by its operations in the United States, where the pace of economic growth dropped after March of this year. We feel confident owning this stock because it trades at half of the companys book value, which we consider a very attractive price. In Japan, the fund owns a real estate management company called Leopalace21 . One of this companys specialties involves renting residential units to corporate customers. Business demand has been weak for thisservice. Aside from these stocks, another disappointing individual position was Eniro , a telephone directory service based in Sweden. This company is transitioning from a business model that depended on publishing paper telephone directories to an online business model. As it transitions, Eniro is losing revenue from publishing traditional advertising, but has not yet recognized the same level of revenue from online advertising. Currently the company also has a lot of debt on its balance sheet, and the markets have not been patient with indebted companies that have revenuechallenges. How does the fund use derivatives? We generally use derivatives in two ways: one way is to buy index futures with cash that is in the portfolio; the other is to use currency forwards to hedge portions of our foreign currency exposures. The index futures give the fund greater exposure to the broad equity markets while we are making individual stock selections. The currency forwards allow us to pursue strategies that can help protect the fund from adverse movements in exchange rates. During the period, the currency forward contracts had an overall negative effect on This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. All data reflect new calculation methodology in effect within the past six months. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. 8 performance, while the equity futures had a slight positive impact. How have you positioned the fund across international markets? Generally, the funds country weightings have changed little in the past six months. The funds largest country weighting is in Japan. Stock valuations in Japan are very attractive, even as the country enjoys a relatively strong recovery in economic activity. The performance of the equity market has not yet caught up with the growth in the economy. We have found many Japanese stocks that meet our selection criteria. What is your outlook for the fund in the coming fiscal year? We have reason for optimism in that we are valuation-oriented investors, and the fund owns a wide range of stocks selling well below what we consider their fair value. We continue to favor stocks in the basic materials, technology, and consumer discretionary sectors, where we find the most attractive valuations. The fund has an underweight position in consumer staples stocks, a sector that we regard as very expensive. We believe market prices have not yet fully reflected the cash flow that many companies in the fund are generating. In our view, this suggests that the stocks should be poised to appreciate when the market recognizes these fundamental attributes. Joe, thanks for reviewing the funds resultstoday. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joseph Joseph has an M.B.A. from the Stern School of Business at New York University and a B.A. from Loyola College. A Certified Public Accountant, he joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Joe, your funds portfolio managers are Randy Farina and JohnMcLanahan. IN THE NEWS With signs that the global recovery is losing steam, central banks may need to provide additional stimulus and postpone plans to cut budget deficits. The pace of world economic growth during the second half of 2010 will be slower than previously expected, says the Organisation for Economic Co-operation and Development. The Paris-based think tank predicts annualized growth in the Group of Seven leading industrial nations will slow to 1.4% in the third quarter and 1% in the final three months of 2010. This follows expansions of 3.2% and 2.5% in the first and second quarters of 2010, respectively. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended August 31, 2010, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/10 Class A Class B Class C Class M Class R Class Y (inception dates) (12/28/95) (10/30/96) (7/26/99) (10/30/96) (1/21/03) (2/1/00) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 10.60% 10.16% 9.77% 9.77% 9.78% 9.78% 10.05% 9.78% 10.35% 10.80% 10 years 23.36 16.28 14.31 14.31 14.39 14.39 17.31 13.21 20.61 26.39 Annual average 2.12 1.52 1.35 1.35 1.35 1.35 1.61 1.25 1.89 2.37 5 years 17.36 10.60 13.01 11.01 13.06 13.06 14.46 10.46 15.97 18.82 Annual average 3.25 2.04 2.48 2.11 2.49 2.49 2.74 2.01 3.01 3.51 3 years 26.82 31.02 28.47 30.53 28.44 28.44 27.91 30.44 27.35 26.29 Annual average 9.88 11.64 10.57 11.43 10.55 10.55 10.33 11.40 10.10 9.67 1 year 1.43 7.10 2.18 7.07 2.14 3.12 1.93 5.35 1.67 1.19 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not assume conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. 10 Comparative index returns For periods ended 8/31/10 S&P Developed Ex-U.S. Lipper International Small/Mid-Cap SmallCap Index Core Funds category average* Annual average (life of fund) 6.02% 9.24% 10 years 75.77 65.26 Annual average 5.80 4.28 5 years 14.73 15.26 Annual average 2.79 2.81 3 years 26.40 27.12 Annual average 9.71 10.08 1 year 4.18 6.66 Index and Lipper results should be compared to fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 8/31/10, there were 56, 41, 28, 24, and 4 funds, respectively, in this Lipper category. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 8/31/00 to 8/31/10 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $11,431 and $11,439, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $11,321 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $12,061 and $12,639, respectively. Fund price and distribution information For the 12-month period ended 8/31/10 Distributions Class A Class B Class C Class M Class R Class Y Number 1    1 1 Income $0.115    $0.094 $0.178 Capital gains       Total    Share value NAV POP NAV NAV NAV POP NAV NAV 8/31/09 $28.69 $30.44 $28.42 $28.48 $28.50 $29.53 $28.29 $28.73 8/31/10 28.17 29.89 27.80 27.87 27.95 28.96 27.73 28.22 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 11 Fund performance as of most recent calendar quarter Total return for periods ended 9/30/10 Class A Class B Class C Class M Class R Class Y (inception dates) (12/28/95) (10/30/96) (7/26/99) (10/30/96) (1/21/03) (2/1/00) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 11.45% 11.00% 10.61% 10.61% 10.62% 10.62% 10.89% 10.62% 11.19% 11.65% 10 years 50.35 41.71 39.34 39.34 39.40 39.40 42.98 37.97 47.03 54.09 Annual average 4.16 3.55 3.37 3.37 3.38 3.38 3.64 3.27 3.93 4.42 5 years 27.92 20.57 23.20 21.20 23.22 23.22 24.75 20.39 26.40 29.56 Annual average 5.05 3.81 4.26 3.92 4.26 4.26 4.52 3.78 4.80 5.32 3 years 21.33 25.85 23.09 25.30 23.07 23.07 22.50 25.21 21.88 20.72 Annual average 7.69 9.49 8.38 9.27 8.37 8.37 8.15 9.23 7.90 7.45 1 year 5.53 0.52 4.74 0.26 4.73 3.73 5.00 1.32 5.27 5.81 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 8/31/09* 1.67% 2.42% 2.42% 2.17% 1.92% 1.42% Annualized expense ratio for the six-month period ended 8/31/10 1.60% 2.35% 2.35% 2.10% 1.85% 1.35% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects projected expenses based on a new expense arrangement, which gives effect to changes in the funds investor servicing contract.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financialhighlights. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in Putnam International Capital Opportunities Fund from March 1, 2010, to August 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns andexpenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $7.90 $11.59 $11.59 $10.36 $9.13 $6.67 Ending value (after expenses) $959.80 $956.00 $956.10 $957.20 $958.50 $960.80 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended August 31, 2010, use the following calculation method. To find the value of your investment on March 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $8.13 $11.93 $11.93 $10.66 $9.40 $6.87 Ending value (after expenses) $1,017.14 $1,013.36 $1,013.36 $1,014.62 $1,015.88 $1,018.40 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5%maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. S&P Developed Ex-U.S. SmallCap Index is an unmanaged index of small-cap stocks from developed countries, excluding the UnitedStates. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (PIL). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2010, the Contract Committee met several times with representatives of Putnam Management and in executive session to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 11, 2010 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management and sub-management contracts, effective July 1, 2010. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing such services, and  That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of fee arrangements in prior years. Consideration of implementation of strategic pricing initiative The Trustees were mindful that new management contracts had been implemented for all but a few funds at the beginning of 2010 as part of Putnam Managements strategic pricing initiative. These new management contracts reflected the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end 15 funds and performance fees for certain funds. The Trustees had approved these new management contracts on July 10, 2009 and submitted them to shareholder meetings of the affected funds in late 2009, where the contracts were in all cases approved by overwhelming majorities of the shares voted. Because the management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. The financial data available to the Committee reflected actual operations under the prior contracts; information was also available on a pro forma basis, adjusted to reflect the fees payable under the new management contracts. In light of the limited information available regarding operations under the new management contracts, in recommending the continuation of the new management contracts in June 2010, the Contract Committee relied to a considerable extent on its review of the financial information and analysis that formed the basis of the Boards approval of the new management contracts on July 10, 2009. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances  for example, changes in assets under management or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. As in the past, the Trustees continued to focus on the competitiveness of the total expense ratio of each fund. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called other expenses (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, taxes, brokerage commissions and extraordinary expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 32nd percentile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 41st percentile in total expenses (less any applicable 12b-1 fees) as of December 31, 2009 (the first percentile representing the least expensive funds and the 100th percentile the most expensive funds). The Trustees also considered that your fund ranked in the 32nd percentile in effective management fees, on a pro forma basis adjusted to reflect the impact of the strategic pricing initiative discussed above, as of December 31, 2009. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds have only been in place for a short while, and the Trustees will examine 16 the operation of this new breakpoint structure in future years in light of actual experience. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules currently in place represented an appropriate sharing of economies of scale at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, and did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during 2009. The Committee also noted the disappointing investment performance of a number of the funds for periods ended December 31, 2009 and considered information provided by Putnam Management 17 regarding the factors contributing to the underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including Putnam Managements continuing efforts to strengthen the equity research function, recent changes in portfolio managers, increased accountability of individual managers rather than teams, recent changes in Putnam Managements approach to incentive compensation, including emphasis on top quartile performance over a rolling three-year period, and the recent arrival of a new chief investment officer. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper International SmallMid-Cap Core Funds) for the one-year, three-year and five-year periods ended December31, 2009 (the first percentile representing the best-performing funds and the 100thpercentile the worst-performing funds): One-year period 16th Three-year period 15th Five-year period 10th Over the one-year, three-year and five-year periods ended December 31, 2009, there were 43, 26 and 20 funds, respectively, in your funds Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing; distribution The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policies commencing in 2010, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Managements affiliates for investor or distribution services. In conjunction with the annual review of your funds management contract, the Trustees reviewed your funds investor servicing agreement with Putnam Investor Services, Inc. (PSERV) and its distributors contracts and distribution plans with Putnam Retail Management Limited Partnership (PRM), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 18 Other information for shareholders Important notice regarding Putnams privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if youve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section at putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of August 31, 2010, Putnam employees had approximately $298,000,000 and the Trustees had approximately $57,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 19 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 20 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Investment Funds and Shareholders of Putnam International Capital Opportunities Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam International Capital Opportunities Fund (the fund) at August 31, 2010, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at August 31, 2010 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts October 12, 2010 21 The funds portfolio 8/31/10 COMMON STOCKS (99.7%)* Shares Value Australia (4.9%) Abacus Property Group R 9,468,822 $3,444,978 Alesco Corp., Ltd. 632,868 1,553,571 Beach Petroleum, Ltd. 3,007,404 1,746,518 BlueScope Steel, Ltd.  1,844,235 3,519,865 Charter Hall Office REIT 12,908,400 2,816,167 Crane Group, Ltd. S 498,141 3,564,919 Flight Centre, Ltd. 305,618 5,350,005 Incitec Pivot, Ltd. 1,782,311 5,356,662 ING Industrial Fund 6,817,552 2,761,328 Kagara Zinc, Ltd.  5,029,730 2,806,721 Nufarm, Ltd. 698,428 2,395,787 Pacific Brands, Ltd.  5,203,903 4,845,341 Sigma Pharmaceuticals, Ltd. 8,002,246 3,350,381 Sims Group, Ltd. 216,116 3,188,948 Valad Property Group  R 31,562,741 2,236,067 Wotif.com Holdings, Ltd. 1,251,205 4,905,114 Austria (1.4%) ANDRITZ AG 119,722 7,258,319 Bank Austria Creditanstalt AG F  471  CA Immobilien Anlagen AG  198,642 2,334,446 EVN AG 146,458 2,333,150 Wienerberger AG  266,114 3,428,587 Belgium (1.0%) AGFA-Gevaert NV  625,005 4,261,903 Euronav NV 167,367 2,913,624 Gimv NV 13,677 655,605 UCB SA 100,765 2,866,532 Bermuda (1.3%) Aspen Insurance Holdings, Ltd. 189,014 5,367,998 Hiscox, Ltd. 856,535 4,812,992 Ship Finance International, Ltd. S 221,771 3,883,210 Brazil (0.4%) Empresa Brasileira de Aeronautica SA (Embraer) ADR 160,700 3,983,753 Canada (5.3%) Canaccord Capital, Inc. 834,943 8,199,215 Dorel Industries, Inc. Class B 92,400 3,030,360 Enerplus Resources Fund (Unit) 102,714 2,350,333 Ensign Energy Services, Inc. 321,224 3,482,535 Forzani Group, Ltd. (The) 162,540 2,479,527 Industrial Alliance Insurance and Financial Services, Inc. 90,000 2,538,418 Inmet Mining Corp. 74,191 3,550,351 InnVest Real Estate Investment Trust R 837,600 4,968,148 Lundin Mining Corp.  1,391,048 5,526,652 22 COMMON STOCKS (99.7%)* cont. Shares Value Canada cont. Methanex Corp. 291,591 $6,218,714 Pason Systems, Inc. 144,861 1,601,724 Peyto Energy Trust (Units) 156,686 2,068,690 Precision Drilling Trust (Units)  585,000 3,661,732 Quadra Mining, Ltd.  321,900 3,517,011 Sherritt International Corp. 767,600 4,926,968 Cayman Islands (0.2%) Herbalife, Ltd. 37,500 2,084,250 China (2.6%) AAC Acoustic Technologies Holdings, Inc. 1,994,000 3,650,762 Hopson Development Holdings, Ltd. 4,234,000 4,962,449 Kingboard Chemical Holdings, Ltd. 547,000 2,584,591 Perfect World Co., Ltd. ADR  S 104,600 2,612,908 Shanda Interactive Entertainment, Ltd. ADR  S 51,300 2,117,664 Sinofert Holdings, Ltd.  5,402,000 2,825,488 Sohu.com, Inc.  S 50,800 2,463,800 SRE Group, Ltd. 38,402,000 3,815,585 TPV Technology, Ltd. 6,664,000 3,983,729 Denmark (1.4%) Dampskibsselskabet Torm A/S  257,150 1,807,105 East Asiatic Co., Ltd. A/S 65,976 1,559,127 GN Store Nord  654,893 4,199,260 H. Lundbeck A/S 191,312 2,896,153 Sydbank A/S  239,085 5,029,489 Finland (1.0%) Cramo OYJ  239,014 3,738,952 Jaakko Poyry Group OYJ 198,777 2,731,195 Rautaruukki OYJ 123,798 2,164,392 Tieto OYJ 174,900 2,871,035 France (5.1%) Air France-KLM  273,772 3,579,637 Beneteau SA  217,333 2,874,350 CNP Assurances 79,728 1,353,005 Dassault Systemes SA 91,733 5,516,452 Havas Advertising SA 1,087,945 4,971,053 IMS-International Metal Service  111,322 1,364,575 Ingenico 163,599 3,980,626 M6-Metropole Television 217,895 4,525,574 Nexans SA 54,168 3,230,100 Nexity 131,725 4,036,217 Publicis Group SA 207,313 8,655,766 Rexel SA  335,289 4,667,337 SEB SA 41,592 3,046,203 Teleperformance 209,348 5,043,377 23 COMMON STOCKS (99.7%)* cont. Shares Value Germany (4.5%) Carl Zeiss Meditec AG 139,172 $2,009,068 Celesio AG 166,831 3,372,339 Deutsche Lufthansa AG  224,021 3,510,671 Draegerwerk AG & Co., KGaA (Preference) 31,072 2,433,827 ElringKlinger AG 106,186 2,729,768 Gildemeister AG S 463,568 5,632,667 HeidelbergCement AG 130,489 5,214,838 Heidelberger Druckmaschinen AG  S 432,135 3,320,161 Krones AG  62,800 3,381,335 MTU Aero Engines Holding AG 75,919 4,212,655 Norddeutsche Affinerie AG 41,364 1,637,628 Puma AG Rudolf Dassler Sport 15,561 4,181,325 Rheinmetall AG 59,056 3,262,893 Stada Arzneimittel 83,539 2,542,793 Wincor Nixdorf AG 34,491 2,000,047 Greece (0.8%) Mytilineos Holdings SA  752,190 3,990,408 Public Power Corp. SA 146,194 2,083,141 Titan Cement Co. SA 170,867 3,199,337 Hong Kong (1.5%) Dah Sing Financial Group  833,600 5,224,499 Industrial & Commercial Bank of China 703,000 2,598,467 VTech Holdings, Ltd. 321,000 3,190,320 Wing Hang Bank, Ltd. 483,000 5,121,131 India (1.0%) Hindalco Industries, Ltd. 907,930 3,231,143 Satyam Computer Services., Ltd.  1,649,153 2,805,981 Tata Iron & Steel Co., Ltd. 451,107 5,008,690 Indonesia (0.4%) Medco Energi Internasional Tbk PT 11,608,000 3,967,335 Ireland (2.4%) Charter International PLC 339,545 3,168,704 Kingspan Group PLC  868,991 5,980,041 Shire PLC 438,120 9,452,457 United Business Media PLC 493,117 4,167,095 United Drug PLC 1,283,877 3,691,616 Italy (3.4%) A2A SpA 1,950,100 2,709,043 Arnoldo Mondadori Editore SpA  937,075 2,641,710 Buzzi Unicem SpA S 212,627 1,919,317 Danieli & Co. SpA 256,615 4,599,419 Fondiaria SAI SpA 156,741 1,486,774 Gemina SpA  3,816,000 2,302,172 Hera SpA 1,624,677 2,947,270 24 COMMON STOCKS (99.7%)* cont. Shares Value Italy cont. Iride SpA 1,879,597 $2,935,265 Merloni Electtrodomestici SpA 278,683 2,667,027 Milano Assicurazioni SpA 1,313,610 2,277,470 Piaggio & C. SpA 1,040,091 2,703,284 Recordati SpA 901,354 7,069,219 Saras SpA  S 1,035,054 1,750,547 Japan (22.2%) ADEKA Corp. 504,100 5,129,985 Advance Residence Investment Corp.  R 2,706 4,215,038 Aeon Delight Co., Ltd. 181,700 3,399,030 Aica Kogyo Co., Ltd. 208,100 2,323,434 Amano Corp. 285,000 2,189,470 Aoyama Trading Co., Ltd. 137,200 1,887,075 ASKUL Corp. 139,100 2,604,923 Axell Corp. 17,300 514,228 Brother Industries, Ltd. 273,300 2,943,248 Canon Electronics, Inc. 91,600 2,130,873 Canon Sales Co., Inc. 178,700 2,287,472 Capcom Co., Ltd. 198,400 2,886,821 Central Glass Co., Ltd. 816,000 2,952,796 Chiyoda Integre Co., Ltd. 281,600 3,011,596 Circle K Sunkus Co., Ltd. 181,700 2,488,317 Daifuku Co., Ltd. 892,000 4,200,749 Daimei Telecom Engineering Corp. 289,000 1,942,802 Disco Corp. 60,900 3,029,759 FCC Co., Ltd. 259,000 5,515,518 H2O Retailing Corp. 359,000 2,160,829 Hitachi Chemical Co., Ltd. 275,600 4,765,843 Hitachi High-Technologies Corp. 144,400 2,335,784 Horiba, Ltd. 104,200 2,472,022 Ibiden Co., Ltd. 138,800 3,331,568 ITO EN, Ltd. 178,700 2,920,959 Itochu Techno-Solutions Corp. 42,700 1,388,595 Japan Aviation Electronics Industry, Ltd. 737,000 4,046,816 Japan Petroleum Exploration Co. 44,500 1,600,746 Japan Real Estate Investment Corp. R 481 4,272,985 JSR Corp. 258,800 3,800,939 JTEKT Corp. 115,200 941,241 Kaneka Corp. 429,000 2,569,324 Kansai Paint Co., Ltd. 556,000 4,614,585 Kansai Urban Banking Corp. 1,715,000 2,589,619 Keihin Corp. 213,400 4,066,472 Kenedix, Inc.  9,658 1,582,546 Kobayashi Pharmaceutical Co., Ltd. 94,100 4,317,574 Komori Corp. 442,400 4,229,612 Kose Corp. 146,400 3,435,454 25 COMMON STOCKS (99.7%)* cont. Shares Value Japan cont. Kuroda Electric Co., Ltd. 244,700 $2,779,786 Leopalace21 Corp.  S 575,800 1,237,981 Makino Milling Machine Co., Ltd.  383,000 2,120,597 Mandom Corp. 114,400 3,072,942 Meitec Corp. 166,400 2,735,713 Mitsubishi Tanabe Pharma 351,000 5,488,826 Musashino Bank, Ltd. (The) 85,900 2,621,027 Nifco, Inc. 243,800 5,430,554 Nihon Kohden Corp. 224,000 4,532,188 Nihon Parkerizing Co., Ltd. 354,000 4,230,947 Nippon Electric Glass Co., Ltd. 374,000 4,171,403 Nippon Konpo Unyu Soko Co. 257,000 3,016,235 Nippon Thompson Co., Ltd. 610,000 3,474,812 Nishimatsuya Chain Co., Ltd. 353,800 3,068,363 Nissin Kogyo Co., Ltd. 226,300 3,300,101 Nitto Denko Corp. 167,600 5,392,443 NOK Corp. 344,100 5,198,763 NTT Urban Development Corp. 3,093 2,420,156 Okinawa Electric Power Co., Inc. (The) 66,900 3,533,561 Pacific Metals Co., Ltd. 261,000 1,868,892 Sanwa Holdings Corp. 814,000 2,387,373 Seikagaku Corp. 189,300 2,017,404 Shin-Etsu Polymer Co., Ltd. 679,100 3,772,217 Shinko Electric Industries 191,800 2,111,222 Sohgo Security Services Co., Ltd. 322,700 3,152,351 Stanley Eelctric Co., Ltd. 198,600 3,053,945 Sundrug Co., Ltd. 91,600 2,471,948 Suruga Bank, Ltd. (The) 440,000 3,840,011 Taikisha, Ltd. 220,000 3,452,952 Tamron Co., Ltd. 275,800 4,960,228 Tokai Rika Co., Ltd. 77,300 1,205,427 Tokai Tokyo Securities Co., Ltd. 661,000 2,184,562 Tokyu Land Corp. 1,069,000 4,239,562 Toppan Forms Co., Ltd. 239,800 2,261,882 Toshiba Machine Co., Ltd. 304,000 969,849 Toyoda Gosei Co., Ltd. 184,000 3,757,712 Toyota Boshoku Corp. S 285,700 4,142,419 Yamaha Corp. 217,400 2,222,896 Yamaha Motor Co., Ltd.  200,000 2,691,703 Yamato Kogyo Co., Ltd. 172,900 3,917,933 Mexico (0.8%) CEMEX SAB de CV (Units)  4,039,667 3,131,040 Grupo Financiero Banorte SA de CV 1,483,400 5,287,482 Netherlands (2.8%) Aalberts Industries NV 286,993 4,047,581 Arcadis NV 286,638 5,806,077 26 COMMON STOCKS (99.7%)* cont. Shares Value Netherlands cont. Brit Insurance Holdings PLC 72,412 $1,066,411 Hunter Douglas NV S 151,191 5,161,347 Koninklijke BAM Groep NV 716,758 3,564,580 Mediq NV 200,806 3,285,605 Ordina NV  570,051 1,701,924 SNS Reaal  371,660 1,569,705 USG People NV  226,147 2,860,784 Vastned Offices (Industrial) NV R 143,870 2,068,005 New Zealand (%) Vector, Ltd. 219,117 324,572 Norway (2.6%) DNO International ASA  S 4,866,000 6,512,403 Petroleum Geo-Services ASA  403,600 3,603,933 Schibsted ASA 129,200 2,939,034 Sparebank 1 SR Bank 657,558 5,182,022 Subsea 7, Inc.  S 155,200 2,448,297 TGS Nopec Geophysical Co. ASA 382,100 5,109,345 Veidekke ASA 372,200 2,435,525 Portugal (0.2%) Banco BPI SA 1,119,799 2,303,020 Russia (0.4%) Oriflame Cosmetics SA SDR 94,316 4,923,500 Singapore (1.1%) Great Eastern Holdings, Ltd. 219,000 2,564,954 Neptune Orient Lines, Ltd.  2,598,000 3,677,716 Raffles Education Corp., Ltd.  13,377,000 2,670,427 Straits Asia Resources, Ltd. 1,737,000 2,676,649 South Africa (0.6%) Aquarius Platinum, Ltd. 629,535 2,644,443 Massmart Holdings, Ltd. 273,609 4,526,430 South Korea (3.1%) Busan Bank 304,050 3,243,982 Cheil Communications, Inc. 170,773 1,743,786 Daegu Bank 418,460 4,879,023 Daelim Industrial Co., Ltd. 65,541 4,140,903 Halla Climate Control 375,600 5,675,502 LG Fashion Corp. 220,250 5,475,124 GS Home Shopping, Inc. 47,556 3,796,690 NHN Corp.  32,097 5,255,635 Spain (0.8%) Fomento de Construcciones y Contratas SA S 142,343 3,333,151 Gestevision Telecinco SA 494,467 4,985,402 27 COMMON STOCKS (99.7%)* cont. Shares Value Sweden (2.2%) AF AB Class B 168,120 $2,343,116 Cardo AB 94,300 2,894,960 Eniro AB  S 2,321,000 2,939,790 Intrum Justita AB 328,581 3,318,788 Meda AB Class A 426,800 3,313,901 Modern Times Group AB Class B 87,794 5,030,476 PA Resources AB  923,213 594,637 Trelleborg AB Class B 612,000 4,033,870 Switzerland (5.9%) Adecco SA 116,598 5,420,961 Baloise Holding AG Class R 55,778 4,511,357 Banque Cantonale Vaudoise (BCV) 21,640 10,326,986 Bucher Industries AG 43,775 5,691,640 Ferrexpo PLC 831,195 3,786,166 Forbo Holding AG 8,215 4,275,421 Georg Fischer AG  20,501 7,516,503 Helvetia Patria Holding 6,884 2,243,228 Logitech International SA  S 344,353 5,092,576 Nobel Biocare Holding AG 200,172 3,132,139 Partners Group Holding AG 66,742 9,261,733 Sika AG 2,102 3,682,123 Taiwan (2.9%) Coretronic Corporation 2,732,000 3,663,537 Greatek Electronics, Inc. 3,379,640 3,092,481 Kinsus Interconnect Technology Corp. 1,585,000 3,170,274 Largan Precision Co., Ltd. 162,000 2,926,194 Lite-On Technology Corp. 3,766,793 4,343,837 Novatek Microelectronics Corp., Ltd. 1,684,780 3,998,651 Powertech Technology, Inc. 746,000 2,215,310 Radiant Opto-Electronics Corp. 3,374,166 4,372,185 Richtek Technology Corp. 337,050 2,296,448 Wistron Corp. 1,456,829 2,281,842 United Arab Emirates (0.5%) Dragon Oil PLC  809,114 5,205,732 United Kingdom (14.8%) Aegis Group PLC 3,044,539 5,236,662 Amdocs, Ltd.  186,275 4,885,993 Amlin PLC 690,863 4,291,875 Ashmore Group PLC 1,310,305 5,811,837 Ashtead Group PLC 3,174,758 3,732,136 Aveva Group PLC 199,275 4,350,622 Barratt Developments PLC  2,642,380 3,878,542 Bellway PLC 245,078 1,956,914 28 COMMON STOCKS (99.7%)* cont. Shares Value United Kingdom cont. BlueBay Asset Management 750,100 $3,304,327 Close Brothers Group PLC 324,213 3,308,475 Davis Service Group PLC 904,385 5,266,898 Debenhams PLC  2,497,219 2,202,392 Enterprise Inns PLC  1,368,991 1,843,513 Firstgroup PLC 592,927 3,154,600 Halfords Group PLC 667,607 4,944,416 Hargreaves Lansdown, PLC 986,379 5,872,002 Hays PLC 2,141,482 2,954,693 Holidaybreak PLC 499,327 1,991,543 Home Retail Group PLC 804,101 2,686,222 Informa PLC 502,560 2,948,247 Interserve PLC 841,641 2,509,306 JKX Oil & Gas PLC 1,274,542 5,770,053 Kazakhmys PLC 290,663 5,110,702 Keller Group PLC 259,074 2,271,699 Kier Group PLC 157,324 2,383,809 Lonmin PLC  111,073 2,589,766 Man Group PLC 507,844 1,613,585 Meggitt Holdings PLC 1,000,208 4,068,197 Michael Page International PLC 784,236 4,758,494 Morgan Sindall PLC 257,716 2,364,968 National Express Group PLC  988,382 3,395,458 Next PLC 250,686 7,589,953 Persimmon PLC  427,929 2,377,613 Rathbone Brothers 324,166 4,276,874 Redrow PLC  1,936,696 3,163,829 Savills PLC 1,094,478 5,202,868 Schroders PLC 294,434 6,176,934 Segro PLC R 429,708 1,774,984 SIG PLC  1,286,806 1,831,605 Spectris PLC 158,648 2,130,103 Speedy Hire PLC 5,693,221 1,791,164 Taylor Wimpey PLC  6,398,238 2,523,569 Thomas Cook Group PLC 787,442 2,186,704 Travis Perkins PLC  288,340 3,356,137 Vedanta Resources PLC S 175,779 5,065,034 Wolseley PLC  164,635 3,161,313 United States (0.2%) Axis Capital Holdings, Ltd. 62,562 1,931,914 Total common stocks (cost $1,036,231,645) 29 SHORT-TERM INVESTMENTS (3.5%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.15% e 61,142 $61,142 Putnam Cash Collateral Pool, LLC 0.19% d 34,879,786 34,879,786 U.S. Treasury Bills, for effective yields ranging from 0.23% to 0.24%, July 28, 2011 ## $1,094,000 1,091,449 U.S. Treasury Bills, for an effective yield of 0.21%, June 2, 2011 ## 1,290,000 1,288,039 U.S. Treasury Bills, for effective yields ranging from 0.22% to 0.23%, March 10, 2011 ## 829,000 828,212 U.S. Treasury Bills, for an effective yield of 0.25%, December 16, 2010 ## 130,000 129,945 U.S. Treasury Bills, for effective yields ranging from 0.24% to 0.36%, November 18, 2010 ## 127,000 126,963 Total short-term investments (cost $38,405,385) TOTAL INVESTMENTS Total investments (cost $1,074,637,030) Key to holdings abbreviations ADR American Depository Receipts SDR Swedish Depository Receipts Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from September 1, 2009 through August 31, 2010 (the reporting period). * Percentages indicated are based on net assets of $1,103,695,424.  Non-income-producing security. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). R Real Estate Investment Trust. S Securities on loan, in part or in entirety, at the close of the reporting period. At August 31, 2010, the fund is maintaining liquid assets totaling $5,300,797 to cover certain derivatives contracts. ADR and SDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. FORWARD CURRENCY CONTRACTS at 8/31/10 (aggregate face value $479,247,904) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 9/15/10 $2,301,941 $2,363,334 $61,393 British Pound Sell 9/15/10 1,868,422 1,933,565 65,143 Canadian Dollar Buy 9/15/10 10,909,846 11,372,363 (462,517) Euro Buy 9/15/10 15,660,093 16,371,807 (711,714) 30 FORWARD CURRENCY CONTRACTS at 8/31/10 (aggregate face value $479,247,904) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. cont. Norwegian Krone Sell 9/15/10 $6,733,338 $7,117,079 $383,741 Swedish Krona Buy 9/15/10 1,193,103 1,243,075 (49,972) Barclays Bank PLC British Pound Buy 9/15/10 2,809,686 2,907,261 (97,575) Euro Buy 9/15/10 6,990,914 7,307,475 (316,561) Japanese Yen Sell 9/15/10 3,127,440 3,049,295 (78,145) Norwegian Krone Buy 9/15/10 273,143 288,870 (15,727) Swedish Krona Sell 9/15/10 3,818,631 3,975,459 156,828 Citibank, N.A. Australian Dollar Buy 9/15/10 3,591,191 3,685,360 (94,169) British Pound Sell 9/15/10 3,746,044 3,876,415 130,371 Danish Krone Sell 9/15/10 8,853,139 9,195,664 342,525 Euro Buy 9/15/10 21,045,307 21,991,797 (946,490) Norwegian Krone Sell 9/15/10 612,104 647,856 35,752 Singapore Dollar Buy 9/15/10 683,867 686,322 (2,455) Swedish Krona Buy 9/15/10 1,659,828 1,729,456 (69,628) Swiss Franc Buy 9/15/10 2,110,553 2,064,157 46,396 Credit Suisse AG Australian Dollar Sell 9/15/10 1,081,410 1,109,995 28,585 British Pound Sell 9/15/10 2,916,094 3,017,897 101,803 Euro Buy 9/15/10 8,545,449 8,933,752 (388,303) Japanese Yen Sell 9/15/10 18,513,386 18,049,331 (464,055) Norwegian Krone Sell 9/15/10 12,682,623 13,408,225 725,602 Swedish Krona Buy 9/15/10 78,612 81,835 (3,223) Deutsche Bank AG Australian Dollar Buy 9/15/10 1,579,730 1,621,113 (41,383) British Pound Sell 9/15/10 5,242,959 5,423,310 180,351 Canadian Dollar Buy 9/15/10 8,056,214 8,396,524 (340,310) Euro Buy 9/15/10 12,070,920 12,614,511 (543,591) Swedish Krona Buy 9/15/10 2,017,502 2,100,551 (83,049) Swiss Franc Buy 9/15/10 2,589,012 2,532,792 56,220 Goldman Sachs International Australian Dollar Buy 9/15/10 3,996,410 4,097,179 (100,769) British Pound Sell 9/15/10 917,499 949,421 31,922 Euro Sell 9/15/10 19,575,876 20,445,149 869,273 Japanese Yen Buy 9/15/10 4,212,004 4,106,664 105,340 Norwegian Krone Buy 9/15/10 3,027,534 3,202,273 (174,739) Swedish Krona Buy 9/15/10 1,839,881 1,916,280 (76,399) HSBC Bank USA, National Association Australian Dollar Buy 9/15/10 2,519,092 2,586,844 (67,752) British Pound Buy 9/15/10 20,918,171 21,648,712 (730,541) Euro Sell 9/15/10 12,361,818 12,914,556 552,738 Hong Kong Dollar Sell 9/15/10 834,198 835,806 1,608 31 FORWARD CURRENCY CONTRACTS at 8/31/10 (aggregate face value $479,247,904) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association cont. Norwegian Krone Sell 9/15/10 $5,814,311 $6,151,231 $336,920 Swiss Franc Buy 9/15/10 6,041,455 5,904,553 136,902 JPMorgan Chase Bank, N.A. Australian Dollar Sell 9/15/10 3,507,222 3,601,649 94,427 British Pound Sell 9/15/10 4,831,127 5,000,872 169,745 Canadian Dollar Buy 9/15/10 6,677,553 6,961,664 (284,111) Euro Buy 9/15/10 19,202,660 20,053,997 (851,337) Hong Kong Dollar Sell 9/15/10 5,723,251 5,734,612 11,361 Japanese Yen Sell 9/15/10 4,273,892 4,166,667 (107,225) Norwegian Krone Buy 9/15/10 438,494 463,570 (25,076) Singapore Dollar Buy 9/15/10 1,818,724 1,826,173 (7,449) Swedish Krona Sell 9/15/10 4,358,035 4,539,379 181,344 Swiss Franc Buy 9/15/10 462,222 451,974 10,248 Royal Bank of Scotland PLC (The) Australian Dollar Buy 9/15/10 4,573,114 4,694,460 (121,346) British Pound Sell 9/15/10 402,939 416,940 14,001 Canadian Dollar Buy 9/15/10 5,480,077 5,713,239 (233,162) Euro Sell 9/15/10 13,673,833 14,282,104 608,271 Japanese Yen Sell 9/15/10 7,724,280 7,532,446 (191,834) Swedish Krona Sell 9/15/10 367,392 382,589 15,197 Swiss Franc Buy 9/15/10 3,913,189 3,828,067 85,122 State Street Bank and Trust Company Australian Dollar Buy 9/15/10 1,526,352 1,566,595 (40,243) Canadian Dollar Buy 9/15/10 9,310,463 9,706,408 (395,945) Euro Sell 9/15/10 524,046 547,449 23,403 Norwegian Krone Sell 9/15/10 6,899,670 7,302,722 403,052 Swedish Krona Sell 9/15/10 5,833,457 6,077,393 243,936 UBS AG Australian Dollar Buy 9/15/10 3,597,043 3,691,151 (94,108) British Pound Buy 9/15/10 10,711,765 11,087,538 (375,773) Canadian Dollar Buy 9/15/10 7,460,943 7,778,537 (317,594) Euro Sell 9/15/10 20,690,582 21,487,338 796,756 Norwegian Krone Buy 9/15/10 10,802,088 11,425,356 (623,268) Swedish Krona Buy 9/15/10 2,531,697 2,637,230 (105,533) Swiss Franc Buy 9/15/10 9,054 8,851 203 Westpac Banking Corp. Australian Dollar Sell 9/15/10 1,323,920 1,356,377 32,457 British Pound Buy 9/15/10 4,881,571 5,050,557 (168,986) Canadian Dollar Buy 9/15/10 7,916,062 8,252,950 (336,888) Euro Buy 9/15/10 21,344,563 22,286,410 (941,847) Japanese Yen Sell 9/15/10 5,618,023 5,479,526 (138,497) Total 32 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined asfollows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reportingperiod: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $ $53,842,372 $ Austria  15,354,502  Belgium  10,697,664  Bermuda 9,251,208 4,812,992  Brazil 3,983,753   Canada 58,120,378   Cayman Islands 2,084,250   China 7,194,372 21,822,604  Denmark  15,491,134  Finland  11,505,574  France  56,844,272  Germany  49,442,015  Greece  9,272,886  Hong Kong  16,134,417  India  11,045,814  Indonesia  3,967,335  Ireland  26,459,913  Italy  38,008,517  Japan  245,605,533  Mexico 8,418,522   Netherlands  31,132,019  New Zealand  324,572  Norway  28,230,559  Portugal  2,303,020  Russia  4,923,500  Singapore  11,589,746  South Africa  7,170,873  South Korea  34,210,645  Spain  8,318,553  Sweden  24,469,538  Switzerland  64,940,833  Taiwan  32,360,759  United Arab Emirates  5,205,732  33 Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks cont. : United Kingdom $4,885,993 $159,180,637 $ United States 1,931,914   Total common stocks  Short-term investments 61,142 38,344,394  Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(4,180,353) $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in other financial instruments were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 34 Statement of assets and liabilities 8/31/10 ASSETS Investment in securities, at value, including $32,264,165 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,039,696,102) $1,104,003,528 Affiliated issuers (identified cost $34,940,928) (Notes 1 and 6) 34,940,928 Foreign currency (cost $1,830,965) (Note 1) 1,836,237 Dividends, interest and other receivables 2,005,674 Receivable for shares of the fund sold 1,239,954 Receivable for investments sold 6,786,923 Unrealized appreciation on forward currency contracts (Note 1) 7,038,936 Total assets LIABILITIES Payable to custodian (Note 2) 888,352 Payable for investments purchased 65,169 Payable for shares of the fund repurchased 4,850,674 Payable for compensation of Manager (Note 2) 918,049 Payable for investor servicing fees (Note 2) 309,531 Payable for custodian fees (Note 2) 77,183 Payable for Trustee compensation and expenses (Note 2) 153,471 Payable for administrative services (Note 2) 11,462 Payable for distribution fees (Note 2) 520,636 Unrealized depreciation on forward currency contracts (Note 1) 11,219,289 Collateral on securities loaned, at value (Note 1) 34,879,786 Other accrued expenses 263,154 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,367,553,617 Undistributed net investment income (Note 1) 8,099,500 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (332,055,283) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 60,097,590 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 35 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($793,405,958 divided by 28,168,383 shares) $28.17 Offering price per class A share (100/94.25 of $28.17)* $29.89 Net asset value and offering price per class B share ($41,440,948 divided by 1,490,751 shares)** $27.80 Net asset value and offering price per class C share ($55,846,846 divided by 2,004,110 shares)** $27.87 Net asset value and redemption price per class M share ($9,345,022 divided by 334,374 shares) $27.95 Offering price per class M share (100/96.50 of $27.95)*` $28.96 Net asset value, offering price and redemption price per class R share ($85,828,766 divided by 3,094,951 shares) $27.73 Net asset value, offering price and redemption price per class Y share ($117,827,884 divided by 4,175,011 shares) $28.22 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 36 Statement of operations Year ended 8/31/10 INVESTMENT INCOME Dividends (net of foreign tax of $2,756,856) $27,249,809 Interest (including interest income of $21,132 from investments in affiliated issuers) (Note 6) 31,213 Securities lending 1,046,730 Total investment income EXPENSES Compensation of Manager (Note 2) 11,522,704 Investor servicing fees (Note 2) 4,474,491 Custodian fees (Note 2) 206,907 Trustee compensation and expenses (Note 2) 88,916 Administrative services (Note 2) 63,040 Distribution fees  Class A (Note 2) 2,245,924 Distribution fees  Class B (Note 2) 606,131 Distribution fees  Class C (Note 2) 636,294 Distribution fees  Class M (Note 2) 82,996 Distribution fees  Class R (Note 2) 403,084 Interest expense (Note 2) 17,359 Other 743,868 Total expenses Expense reduction (Note 2) (105,802) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 70,159,198 Net realized gain on futures contracts (Note 1) 1,328,192 Net realized loss on foreign currency transactions (Note 1) (1,893,592) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (3,260,211) Net unrealized depreciation of investments, futures contracts and receivable purchase agreements during the year (91,614,141) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 37 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 8/31/10 Year ended 8/31/09 Operations: Net investment income $7,341,840 $16,431,077 Net realized gain (loss) on investments and foreign currency transactions 69,593,798 (415,162,760) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (94,874,352) 145,500,544 Net decrease in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (3,489,296) (16,139,372) Class B  (125,275) Class C  (470,606) Class M  (108,371) Class R (237,266) (426,304) Class Y (671,445) (1,887,481) Increase in capital from settlement payments 382,561 1,094,795 Redemption fees (Note 1) 93,447 82,106 Decrease from capital share transactions (Note 4) (59,687,344) (227,588,635) Total decrease in net assets NET ASSETS Beginning of year 1,185,243,481 1,684,043,763 End of year (including undistributed net investment income of $8,099,500 and $3,511,419, respectively) The accompanying notes are an integral part of these financial statements. 38 This page left blank intentionally. 39 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees b reimbursements end of period value (%) c (in thousands) netassets (%) d netassets (%) turnover (%) Class A August 31, 2010 .20 (.61) (.12)   .01 e 1.64 f .66 26.63 August 31, 2009 .39 (3.35) (.47)   .03 g,h 1.64 f,i 1.78 i 84.28 August 31, 2008 .63 (8.27) (1.50) (.31)   1.47 i 1.68 i 40.76 August 31, 2007 .45 8.83 (.74)    1.49 i 1.15 i 37.17 August 31, 2006 .27 j 6.33 (.40)    24.88 j 1.54 i,j .89 i,j 44.79 Class B August 31, 2010 (.06) (.57)     .01 e 2.39 f (.19) 26.63 August 31, 2009 .22 (3.10) (.03)   .03 g,h 2.39 f,i 1.04 i 84.28 August 31, 2008 .27 (7.99) (1.12) (.31)   2.22 i .74 i 40.76 August 31, 2007 .13 8.64 (.47)    2.24 i .36 i 37.17 August 31, 2006 .04 j 6.19 (.19)    23.98 j 2.29 i,j .13 i,j 44.79 Class C August 31, 2010 (.03) (.59)     .01 e 2.39 f (.10) 26.63 August 31, 2009 .22 (3.20) (.18)   .03 g,h 2.39 f,i 1.02 i 84.28 August 31, 2008 .33 (8.14) (1.23) (.31)   2.22 i .89 i 40.76 August 31, 2007 .15 8.74 (.50)    2.24 i .39 i 37.17 August 31, 2006 .04 j 6.27 (.20)    23.95 j 2.29 i,j .13 i,j 44.79 Class M August 31, 2010 .04 (.60)     .01 e 2.14 f .15 26.63 August 31, 2009 .28 (3.23) (.24)   .03 g,h 2.14 f,i 1.28 i 84.28 August 31, 2008 .40 (8.12) (1.28) (.31)   1.97 i 1.08 i 40.76 August 31, 2007 .24 8.73 (.57)    1.99 i .63 i 37.17 August 31, 2006 .11 j 6.27 (.28)    24.26 j 2.04 i,j .38 i,j 44.79 Class R August 31, 2010 .15 (.63) (.09)   .01 e 1.89 f .51 26.63 August 31, 2009 .31 (3.31) (.46)   .03 g,h 1.89 f,i 1.42 i 84.28 August 31, 2008 .58 (8.23) (1.49) (.31)   1.72 i 1.59 i 40.76 August 31, 2007 .42 8.70 (.73)    1.74 i 1.03 i 37.17 August 31, 2006 .18 j 6.32 (.40)    24.61 j 1.79 i,j .59 i,j 44.79 Class Y August 31, 2010 .29 (.63) (.18)   .01 e 1.39 f .97 26.63 August 31, 2009 .43 (3.38) (.56)   .03 g,h 1.39 f,i 2.00 i 84.28 August 31, 2008 .72 (8.30) (1.59) (.31)   1.22 i 1.93 i 40.76 August 31, 2007 .53 8.88 (.82)    1.24 i 1.36 i 37.17 August 31, 2006 .35 j 6.34 (.47)    25.17 j 1.29 i,j 1.14 i,j 44.79 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 40 41 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Prudential Securities, Inc., which amounted to $0.01 per share outstanding as of March 30, 2010. f Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to less than 0.01% of average net assets as of August 31, 2010 and August 31, 2009 (Note 2). g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear, Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to $0.02 per share outstanding as of May 21, 2009. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to $0.01 per share outstanding as of June 23, 2009. i Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets August 31, 2009 0.07% August 31, 2008 <0.01 August 31, 2007 <0.01 August 31, 2006 <0.01 J Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to $0.01 per share and 0.02% of average net assets for the period ended August 31, 2006. The accompanying notes are an integral part of these financial statements. 42 Notes to financial statements 8/31/10 Note 1: Significant accounting policies Putnam International Capital Opportunities Fund (the fund) is a diversified series of Putnam Investment Funds (the trust), which is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek long-term capital appreciation by investing primarily in equity securities of small-and mid-capitalization companies whose principal place of business is located outside of the United States or whose securities are principally traded on foreign markets that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. ClassY shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from September 1, 2009 through August 31, 2010. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant 43 extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significantinputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. E) Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract 44 is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. For the reporting period the transaction volume of futures contracts was minimal. F) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to manage foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. G) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $792,809 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,475,717 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $3,354,895. H) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management and is valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $32,861,468 which includes an amount for a security that is deemed worthless at period end and the fund received cash collateral of$34,879,786. 45 I) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. J) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. K) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At August 31, 2010, the fund had a capital loss carryover of $323,842,721 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $10,367,419 August 31, 2016 227,200,752 August 31, 2017 86,274,550 August 31, 2018 L) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, realized gains and losses on certain futures contracts, realized gains and losses on passive foreign investment companies, unrealized gains and losses on passive foreign investment companies, fair funds settlement and redeemable purchase agreement. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $1,644,248 to increase undistributed net investment income and $382,558 to decrease paid-in-capital, with an increase to accumulated net realized losses of $1,261,690. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $201,790,243 Unrealized depreciation (145,695,379) Net unrealized appreciation 56,094,864 Undistributed ordinary income 3,573,557 Capital loss carryforward (332,842,721) Cost for federal income tax purposes $1,082,849,592 46 M) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administration services and other transactions Effective January 1, 2010, the fund pays Putnam Management a management fee (base fee) (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.08% of the first $5 billion, 1.03% of the next $5billion, 0.98% of the next $10 billion, 0.93% of the next $10 billion, 0.88% of the next $50 billion, 0.86% of the next $50 billion, 0.85% of the next $100 billion, and 0.845% thereafter. In addition, beginning with the funds thirteenth complete calendar month of operation under the new management contract, the monthly management fee will consist of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment will be determined based on performance over the thirty-six month period then ended or, if the new management contract has not yet been effective for thirty-six complete calendar months, the period from the date the new management contract became effective to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment will be calculated by multiplying the performance adjustment rate and the funds average net assets over the performance period and the result will be divided by twelve. The resulting dollar amount will be added to, or subtracted from, the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the funds annualized performance (measured by the funds class A shares) and the annualized performance of the S&P Developed Ex-U.S. SmallCap Index, each measured over the performance period. The maximum annualized performance adjustment rates are +/ 0.21%. The monthly base fee is determined based on the funds average net assets for the month, while the performance adjustment will be determined based on the funds average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the funds assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Prior to January 1, 2010, the fund paid Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee was based on the following annual rates: 1.00% of the first $500 million of average net assets, 0.90% of the next $500 million, 0.85% of the next $500 million, 0.80% of the next $5 billion, 0.775% of the next $5 billion, 0.755% of the next $5 billion, 0.74% of the next $5 billion and 0.73% thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $2,376,079 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable offset against the funds net payable to LBSF. The fund paid $738,557 (exclusive of the initial payment) to the Seller in accordance with the terms of the Agreement and the fund paid $906,370, including interest, to LBSF in complete satisfaction of the funds obligations under the terminated contracts. 47 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing, subject to certain limitations, based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. Under the custodian contract between the fund and State Street, the custodian bank has a lien on the securities of the fund to the extent permitted by the funds investment restrictions to cover any advances made by the custodian bank for the settlement of sharesredeemed. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fundsexpenses were reduced by $1,492 under the expense offset arrangements and by $104,310 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $820, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, classC, classM and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $100,738 and $2,503 from the sale of class A and class M shares, respectively, and received $48,164 and $4,885 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $10 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $319,753,851 and $358,839,806, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 48 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 8/31/10 Year ended 8/31/09 Class A Shares Amount Shares Amount Shares sold 5,422,898 $163,504,444 6,950,193 $149,032,571 Shares issued in connection with reinvestment of distributions 108,669 3,237,132 799,709 14,722,639 5,531,567 166,741,576 7,749,902 163,755,210 Shares repurchased (7,840,989) (233,397,488) (16,523,435) (343,979,419) Net decrease Year ended 8/31/10 Year ended 8/31/09 Class B Shares Amount Shares Amount Shares sold 142,635 $4,297,190 269,839 $5,969,911 Shares issued in connection with reinvestment of distributions   6,298 115,446 142,635 4,297,190 276,137 6,085,357 Shares repurchased (1,216,338) (36,287,271) (3,024,237) (63,252,598) Net decrease Year ended 8/31/10 Year ended 8/31/09 Class C Shares Amount Shares Amount Shares sold 272,316 $8,197,669 210,128 $4,806,262 Shares issued in connection with reinvestment of distributions   20,666 379,640 272,316 8,197,669 230,794 5,185,902 Shares repurchased (468,920) (13,906,875) (1,170,045) (24,064,164) Net decrease Year ended 8/31/10 Year ended 8/31/09 Class M Shares Amount Shares Amount Shares sold 35,689 $1,071,525 40,140 $832,739 Shares issued in connection with reinvestment of distributions   5,593 102,633 35,689 1,071,525 45,733 935,372 Shares repurchased (85,821) (2,530,056) (208,772) (4,348,218) Net decrease Year ended 8/31/10 Year ended 8/31/09 Class R Shares Amount Shares Amount Shares sold 2,862,871 $85,619,860 2,171,277 $49,049,161 Shares issued in connection with reinvestment of distributions 7,724 226,935 21,506 391,187 2,870,595 85,846,795 2,192,783 49,440,348 Shares repurchased (1,856,644) (54,805,882) (863,362) (18,857,770) Net increase 49 Year ended 8/31/10 Year ended 8/31/09 Class Y Shares Amount Shares Amount Shares sold 2,442,620 $72,780,427 1,977,382 $42,166,171 Shares issued in connection with reinvestment of distributions 17,496 521,192 97,860 1,801,594 2,460,116 73,301,619 2,075,242 43,967,765 Shares repurchased (1,960,304) (58,216,146) (2,054,165) (42,456,420) Net increase Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $7,038,936 Payables $11,219,289 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Warrants Futures contracts Total Foreign exchange contracts $ $ $(1,892,515) $(1,892,515) Equity contracts 50,002 1,328,192  $1,378,194 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Warrants Futures contracts Total Foreign exchange contracts $ $ $(3,191,372) $(3,191,372) Equity contracts (510) (964,156)  $(964,666) Total 50 Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $21,132 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $153,166,398 and $183,050,377, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 51 Federal tax information (Unaudited) For the period, interest and dividends from foreign countries were $30,048,518 or $0.77 per share (for all classes of shares). Taxes paid to foreign countries were $2,756,856 or $0.07 per share (for all classes of shares). For its tax year ended August 31, 2010, the fund hereby designates 100%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the tax year ended August 31, 2010, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $1,759 of distributions paid as qualifying to be taxed as interest-related dividends, and $ to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2011 will show the tax status of all distributions paid to your account in calendar 2010. 52 Shareholder meeting results (Unaudited) December 18, 2009 meeting At the meeting, each of the nominees for Trustee was elected, with all funds of the Trust voting together as single class, as follows: Votes for Votes withheld Ravi Akhoury 144,159,880 5,756,274 Jameson A. Baxter 144,089,420 5,826,734 Charles B. Curtis 144,163,005 5,753,149 Robert J. Darretta 144,131,113 5,785,041 Myra R. Drucker 144,185,199 5,730,955 John A. Hill 144,123,942 5,792,212 Paul L. Joskow 144,226,682 5,689,472 Elizabeth T. Kennan* 143,986,867 5,929,287 Kenneth R. Leibler 144,161,109 5,755,045 Robert E. Patterson 144,163,377 5,752,777 George Putnam, III 144,132,419 5,783,735 Robert L. Reynolds 144,288,500 5,627,654 W. Thomas Stephens 144,223,485 5,692,669 Richard B. Worley 144,224,274 5,691,880 * Dr. Kennan retired from the Board of Trustees of the Putnam funds effective June 30, 2010. A proposal to approve a new management contract between the fund and Putnam Management with both Fund Family breakpoints and performance fees was approved as follows: Votes Votes Broker for against Abstentions non-votes 16,949,671 1,094,657 763,507 5,999,694 A proposal to approve a new management contract between the fund and Putnam Management with Fund Family breakpoints only was approved as follows: Votes Votes Broker for against Abstentions non-votes 17,008,549 989,910 809,375 5,999,694 A proposal to approve a new management contract between the fund and Putnam Management with performance fees only was approved as follows: Votes Votes Broker for against Abstentions non-votes 17,028,251 1,003,802 775,780 5,999,695 A proposal to amend the fundamental investment restrictions with respect to diversification of investments was approved as follows: Votes Votes Broker for against Abstentions non-votes 17,232,688 786,792 788,358 5,999,690 All tabulations are rounded to the nearest whole number. 53 Shareholder meeting results (Unaudited) (Continued) A proposal to amend the fundamental investment restrictions with respect to borrowing was approved as follows: Votes Votes Broker for against Abstentions non-votes 16,845,314 1,169,199 793,320 5,999,695 A proposal to amend the fundamental investment restrictions with respect to making loans was approved asfollows: Votes Votes Broker for against Abstentions non-votes 16,849,515 1,154,227 804,092 5,999,694 All tabulations are rounded to the nearest whole number. 54 About the Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, Born 1955 a strategic consultant to domestic energy firms and direct a publicly held energy Trustee since 2010 investor in energy assets. Trustee, and Co-Chair of the company focused on Finance Committee, of Mount Holyoke College. Former natural gas and crude Chair and current board member of Girls Incorporated of oil in the United States; Metro Denver. Member of the Finance Committee, The Unisource Energy Childrens Hospital. Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment ASHTA Chemicals, Inc. Born 1943 firm. Chairman of Mutual Fund Directors Forum. Trustee since 1994 and Chairman Emeritus of the Board of Trustees of Mount Vice Chairman since 2005 Holyoke College. Charles B. Curtis President Emeritus of the Nuclear Threat Initiative, a Edison International; Born 1940 private foundation dealing with national security issues. Southern California Trustee since 2001 Senior Advisor to the United Nations Foundation. Senior Edison Advisor to the Center for Strategic and International Studies. Member of the Council on Foreign Relations and the National Petroleum Council. Robert J. Darretta Health Care Industry Advisor to Permira, a global private United-Health Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnsons Chief Financial Officer for a decade. Myra R. Drucker Vice Chair of the Board of Trustees of Sarah Lawrence Grantham, Mayo, Born 1948 College, and a member of the Investment Committee of Van Otterloo & Co., Trustee since 2004 the Kresge Foundation, a charitable trust. Advisor to the LLC, an investment Employee Benefits Investment Committee of The Boeing management company Company. Retired in 2009 as Chair of the Board of Trustees of Commonfund, a not-for-profit firm that manages assets for educational endowments and foundations. Until July 2010, Advisor to RCM Capital Management and member of the Board of Interactive Data Corporation. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman since 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. 55 Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics and Management, and power services; Emeritus at the Massachusetts Institute of Technology Exelon Corporation, an (MIT). Prior to 2007, served as the Director of the Center energy company focused for Energy and Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Ruder Finn Group, a Born 1949 Exchange, an electronic marketplace for the trading global communications Trustee since 2006 of derivative securities. Vice Chairman of the Board of and advertising firm; Trustees of Beth Israel Deaconess Hospital in Boston, Northeast Utilities, Massachusetts. which operates New Englands largest energy delivery system Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanada Born 1942 Cascade, LLC, a paper, forest products, and timberland Corporation, an energy Trustee from 1997 to assets company, in December 2008. company focused on and since 2009 natural gas transmission and power services Richard B. Worley Managing Partner of Permit Capital LLC, an investment Neuberger Berman, Born 1945 management firm. Serves as a Trustee of the University of an investment Trustee since 2004 Pennsylvania Medical Center, the Robert Wood Johnson management firm Foundation, a philanthropic organization devoted to health-care issues, and the National Constitution Center. Also serves as a Director of the Colonial Williamsburg Foundation, a historical preservation organization, and as Chairman of the Philadelphia Orchestra Association. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of August 31, 2010, there were 105 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 56 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2004 Since 2004 Senior Managing Director, Putnam Investments Senior Vice President and Treasurer, and Putnam Management The Putnam Funds James P. Pappas (Born 1953) Steven D. Krichmar (Born 1958) Vice President Vice President and Principal Financial Officer Since 2004 Since 2002 Managing Director, Putnam Investments and Senior Managing Director, Putnam Investments Putnam Management and Putnam Management Judith Cohen (Born 1945) Janet C. Smith (Born 1965) Vice President, Clerk and Assistant Treasurer Vice President, Assistant Treasurer, and Principal Since 1993 Accounting Officer Vice President, Clerk and Assistant Treasurer, Since 2007 The Putnam Funds Managing Director, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer, Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (2008 Managing Director, Putnam Investments and 2010); Senior Financial Analyst, Old Mutual Asset Putnam Management Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Managing Director, Putnam Investments, Assistant Treasurer and Proxy Manager Putnam Management and Putnam Since 2000 Retail Management Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager, Mark C. Trenchard (Born 1962) The Putnam Funds Vice President and BSA Compliance Officer Since 2002 Susan G. Malloy (Born 1957) Managing Director, Putnam Investments and Vice President and Assistant Treasurer Putnam Retail Management Since 2007 Managing Director, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 57 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 58 Tax-free income AMT-Free Municipal Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Tax-Free High Yield Fund State tax-free income funds: Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, and Pennsylvania Absolute Return Absolute Return 100 Fund Absolute Return 300 Fund Absolute Return 500 Fund Absolute Return 700 Fund Global Sector Global Consumer Fund Global Energy Fund Global Financials Fund Global Health Care Fund Global Industrials Fund Global Natural Resources Fund Global Sector Fund Global Technology Fund Global Telecommunications Fund Global Utilities Fund Asset allocation Income Strategies Fund Putnam Asset Allocation Funds  three investment portfolios that spread your money across a variety of stocks, bonds, and money market investments. The three portfolios: Asset Allocation: Balanced Portfolio Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Putnam RetirementReady® Putnam RetirementReady Funds  10 investment portfolios that offer diversifi-cation among stocks, bonds, and money market instruments and adjust to become more conservative over time based on a target date for withdrawing assets. The 10 funds: Putnam RetirementReady 2050 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2040 Fund Putnam RetirementReady 2035 Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady 2010 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 59 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our Web site. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our Web site contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your finan-cial advisor for details about any of these or other services, or see your prospectus. 60 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Myra R. Drucker James P. Pappas Putnam Investment Paul L. Joskow Vice President Management, LLC Kenneth R. Leibler One Post Office Square Robert E. Patterson Francis J. McNamara, III Boston, MA 02109 George Putnam, III Vice President and Robert L. Reynolds Chief Legal Officer Investment Sub-Manager W. Thomas Stephens Putnam Investments Ltd. Richard B. Worley Robert R. Leveille 5759 St Jamess Street Vice President and London, England SW1A 1LD Officers Chief Compliance Officer Robert L. Reynolds Marketing Services President Mark C. Trenchard Putnam Retail Management Vice President and One Post Office Square Jonathan S. Horwitz BSA Compliance Officer Boston, MA 02109 Executive Vice President, Principal Executive Judith Cohen Custodian Officer, Treasurer and Vice President, Clerk and State Street Bank Compliance Liaison Assistant Treasurer and Trust Company Steven D. Krichmar Michael Higgins Legal Counsel Vice President and Vice President, Senior Associate Ropes & Gray LLP Principal Financial Officer Treasurer, Assistant Clerk Independent Registered Janet C. Smith Nancy E. Florek Public Accounting Firm Vice President, Principal Vice President, Assistant Clerk, PricewaterhouseCoopers LLP Accounting Officer and Assistant Treasurer and Assistant Treasurer Proxy Manager Trustees John A. Hill, Chairman Susan G. Malloy Jameson A. Baxter, Vice President and Vice Chairman Assistant Treasurer Ravi Akhoury Barbara M. Baumann Beth S. Mazor Charles B. Curtis Vice President Robert J. Darretta This report is for the information of shareholders of Putnam International Capital Opportunities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees August 31, 2010 $102,358 $ $11,998 $1,605* August 31, 2009 $109,808 $ $11,316 $1,723* * Includes fees of $1,605 and $1,723 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended August 31, 2010 and August 31, 2009, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended August 31, 2010 and August 31, 2009, the funds independent auditor billed aggregate non-audit fees in the amounts of $373,256 and $533,923 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to procedures necessitated by regulatory and litigation matters. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees August 31, 2010 $ - $ 203,601 $ - $ - August 31, 2009 $ - $ 485,847 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: October 29, 2010 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 29, 2010
